DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are pending and considered in the present Office action.

Specification
The disclosure is objected to because of the following informalities: A semicolon is missing between “member” and “51” in para. [0044]. Further, it is helpful when discussing “the two current collecting members” (see e.g., para. [0057]) to include “5, 6” therewith to make the discussion thereof, with respect to the figures, clear (see also para. [0063]).
Appropriate correction is required.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1, line 2, makes reference to “a tab extending from an end … a length direction” and then later “the tabs” (line 5). To avoid antecedent basis issues with “the tabs”, examiner assumes “tabs extending from ends of the main body portion along a length direction” in lines 2-3.  
Claim 1, line 4 should recite “a top” to avoid antecedent basis issues. 

Since applicant recites “two current collecting members” in line 5 of claim 1, line 7 in claim 1 should recited “each of the two current collecting members”. 
Further, based on the suggestions with respect to “ends” made above, lines 7-9 of claim 1 are interpreted as “wherein each of the two current collecting member comprises a guiding plate and a supporting plate, the guiding plate is located on one end of the ends of the main body portion and extends along a width direction of the electrode assembly”. 
Claim 3, lines 3-4, “at least two groups of ribs” may be recited as “at least two of the plurality groups of ribs” to clearly antecede from “a plurality groups of ribs” recited in lines 2-3.
Claim 12 needs to be addressed in view of the forgoing regarding “the tab” and “the same side”. Moreover, “the bottom” lacks antecedent basis”; examiner assumes “a bottom”. Examiner interprets lines 4-8 of the claim as “the two current collecting members comprise a first current collecting member located on one end of the ends of the electrode assembly, the first current collecting member connects the tabs on the one end with the negative terminal on the one end, and the reinforcement portion of the 
Claim 14 makes reference to “the bottom” without reciting “a bottom” previously for the heat dissipation portion; examiner assumes “a bottom”.
Claim 15 makes reference to “the bottom” which has yet to be recited previously. Examiner assumes “a bottom”. Similarly, claims 16 makes reference to “the surface” of the clamping portion and “the surface” of the tab. Examiner assumes “a surface” in each case and “the tabs” since claim 1 was interpreted as “tabs”.
Claims 2-17 depend from an objected claim, thus also objected to. Appropriate correction is required to improve the clarity of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 8, Applicant requires “two supporting plates” (line 1), plural, where previously only a single supporting plate was recited. Are these plural supporting plates part different from the single support plate recited previously? If not, how are they related? Applicant must clearly recite the relationship of the singular supporting plate previously recited with respect to the new plural supporting plates, otherwise the structure claimed in claim 8 is not clear. Further, line 2 recites “the two ends of the guiding plate”, this feature lacks antecedent basis. Line 3 makes reference to “the connecting portions” (plural); previously only a single connection portion was recited, thus plural “connecting portions” lacks antecedent basis. Line 5, “the ribs” lacks antecedent basis because previously only a single rib, or first rib, was recited in claim 7. The claim makes reference to a first rib (singular); instant Fig. 17 shows the first rib (singular) is actually two ribs 511A, 511A. Thus, the “first rib” singular could be more clearly recited as a plurality not singular. Claim 9 is rejected for depending from a rejected claim.
Regarding Claim 10, the claim recites “at least one of a slot and a groove”, suggesting slot(s) (no groove), groove(s) (no slot), or both slot(s) and groove(s). If only slot(s) is required (no groove), the recitation of the groove later in the claim, which is not required, is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Guen et al. (US 2012/0164501), hereinafter Guen.
Regarding Claims 1-2 and 17, Guen teaches a battery module 100 comprising a plurality of battery units (e.g., two shown in Figs. 1-7) arranged side by side in a width direction (see annotated Fig. 4).

    PNG
    media_image1.png
    947
    503
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    953
    785
    media_image2.png
    Greyscale

It is noted that “configured to reduce the deformation of the guiding plate towards the main body portion” is a property of the claimed reinforcement portion. Considering the 
Regarding Claim 4, Guen teaches one side of the rib (127) adjacent to the electrode assembly (110) recesses inward  relative to the guiding plate 122 (toward the electrode assembly), see e.g., Fig. 5.
Regarding Claim 5, Guen teaches one side of the reinforcement portion (rib 127) at a distance away from the electrode assembly (110) recesses outward relative to the guiding plate 122 (toward the electrode assembly), see e.g., Fig. 5.
Regarding Claim 11, Guen teaches the reinforcement portion (127) crosses the supporting plate (125a of 125) along the height direction of the electrode assembly, see e.g., Figs. 4-5
	 Regarding Claim 12, Guen teaches a top cover plate (151) and an insulator (see e.g., paras. [0034], [0043] and Fig. 3) arranged between the top cover plate and the electrode assembly (110), the electrode terminals (152, 153) are arranged on the 
Regarding Claim 13, Guen teaches the two current collecting members (120, 130) comprise a second current collecting member (120) located on one end (right) of the ends of the electrode assembly (110), the two electrode terminals (152, 153) comprise a positive terminal (120, see e.g., para. [0024]), the second current collecting member (120) connects the tabs (114) to the positive terminal (152) on the one end (right), the second current collecting member (120) further comprises a heat dissipation portion which is arranged in an area of the guiding plate located above the supporting plate, best seen in Fig. 6.
Regarding Claim 14, Guen teaches the reinforcement portion (127) of the second current collecting member (120) extends to a bottom of the heat dissipation portion along a height direction of the electrode assembly, see e.g., Fig. 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guen.
Regarding Claim 3, Guen does not teach the reinforcement member (rib 127) is a plurality of ribs; however, the court held that mere duplication of parts (e.g., ribs) has no patentable significance unless a new and unexpected result is produced. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guen in view of Moon (US 2013/0330593), hereinafter Moon.
Regarding Claim 6, Guen teaches the supporting plate (125) comprises a connection portion (125b) which connects to the tabs (117) and a bending portion (125a), the bending portion (125a) is connected with the guiding plate 122 and is bent into an arc shape, see e.g., Fig. 5. However, the supporting plate (125) extends toward the electrode assembly; this configuration fails to teach the tabs entirely folded along a surface of the bending portion (125a) to one side of the guiding plate away from the main body portion. The configuration of Guen forms a space (area 129) making possible for the tabs to inserted into said space for the connection of the tabs (117) to the supporting portion 125(b). However, this space (129), while useful for inserting tabs therein, creates a large footprint for the current collector in the length direction. In contrast, Moon suggest a connection structure between a supporting plate (514, 515) and tabs (11) that minimizes the current collector footprint in the length direction, i.e., eliminating the space (129 of Guen), such that the size of the battery can be minimized. Specifically, Moon teaches a current collecting member (51) includes a guiding plate (513) and a supporting plate (514, 515) comprising a connecting portion (515) and a bending portion (514); however, the supporting plate (514, 515) extends away from the electrode assembly 10, wherein the connection portion 515 is directly connected to the guiding plate (513), see e.g., paras. [0064], suggesting the elimination of the space taught by Guen, and the tabs (11) are connected to the connecting portion 515 and are entirely folded along the surface of the bending portion 514 to one side of the guiding plate (513) away from the main body portion. It would be obvious to one having ordinary .

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guen and Moon in view of Takahashi (US 2015/0155528), hereinafter Takahashi.
Regarding Claim 10, the modification of Guen with Moon (in claim 6) does not teach the bending portion is provided with a groove and at least one slot extending along a height direction of the electrode assembly. However, Takahashi teaches a bending portion 220 is provided with a groove and at least one slot along a height direction of the electrode assembly 101, see e.g., Figs. 6D, and 6C. 

    PNG
    media_image3.png
    918
    1114
    media_image3.png
    Greyscale

The slot is arranged in an intermediate area of the bending portion 202 along the height direction and the groove arrange on an inner side of the bending portion 220 and is located in an area above the slot (or an area below the slot). Takahashi teaches the bending portion is provided with the slot and groove to relieve stress to external force, see e.g., paras. [0087]-[0089]. Moon teaches enlarging the contact area of the current collector 51 and the tabs 11a stably fixes the electrode assembly, paras. [0067]-[0068]. It would be obvious to one having ordinary skill in the art to incorporate a slot and groove as suggested by Takahashi into the bending portion of Guen, as modified by Moon, to increase the contact area between the current collecting members and tabs, 
Regarding Claims 7-9, the reinforcement portion of Guen comprises a (single) rib (127) in the center of the guiding plate 122 (see e.g., Fig. 5), hence a plurality of ribs is not disclosed; however, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would be obvious to one having ordinary skill in the art the guiding plate 122 includes a plurality of ribs. The rib 127 at the center of the guiding plate 122 is interpreted as a second rib, see e.g., Fig. 5, while other ribs (of the plurality as suggested above), located elsewhere on the guiding plate, are interpreted as a first rib. In Guen the available space on the guiding plate for these other ribs include above and below the center rib 127 along the width direction, see e.g., Fig. 5. Thus, ribs above and below the center rib 127 along the width direction are interpreted as two segments of the first rib. That is, the second rib (center rib 127) is located between the two segments of the first rib, and the second rib is located in an interval area of the two connecting portions (125, 125, see e.g., Fig. 5). The second rib (i.e., the center rib 127) is located between assemblies 110, 210, see e.g., Fig. 5 of Guen). Specifically, the tabs 114, 214 of each assembly are bent so as to not contact the rib 127, and provide a space for a height of the second rib (center rib 127); that is, the length of the battery need not be increased to accommodate the center rib 127 because the space between the bent tabs allows for the height of the center rib 127. In contrast, the guiding plate above and below the center rib 127 along the width direction has limited space in the length direction due to 
Guen does not teach the first rib, or two segments of the first rib, are covered by the (two) connecting portion(s). However, as explained under the rejection of claim 6, Guen was combined with Moon to modify the connecting structure between the supporting plate, the guiding plate, and tabs to minimizes the current collector footprint in the length direction, i.e., eliminating the space (129 of Guen), such that the size of the battery can be minimized. Specifically, Moon taught a current collecting member (51) includes a guiding plate (513) and supporting plates (514, 515) comprising a connecting portion (515) and a bending portion (514) on each supporting plate, such that the connecting portions (515) of the two supporting plates are arranged at intervals along the width direction; the supporting plates (514, 515) of Moon extends away from the electrode assembly 10, wherein the connection portion 515 is directly connected to the guiding plate (513), see e.g., paras. [0064], suggesting the elimination of the space taught by Guen, and the tabs (11) are connected to the connecting portion 515 and are entirely folded along the surface of the bending portion 514 to one side of the guiding plate (513) away from the main body portion. The modification of Guen with Moon teaches the guiding plate includes two supporting plates connected to two ends of the guiding plate along the width direction and bent towards each other (see e.g., Fig. 4 of Guen, and para. [0064] and Fig. 3 of Moon), and the connecting portions of the two 
Guen was modified by Moon to teach end portions of the support plate (515) are bent from both sides of plate 514 and come in contact and support each other, see e.g., Fig. 3 and para. [0063]. Further, support plate 515 is directly coupled to the side plate 513. As such, the first rib (ribs above and below the center rib 127 along the width direction) are covered by the connecting portion. However, this modification does not teach the height of the bending portion with respect to the height of the first rib. However, Guen and Moon were modified by Takahashi (see e.g., rejection of claim 10) to teaches the bending portion includes a slot and groove; the slot and groove in the bending portion improve contact area between the tabs and current collector. However, one of ordinary skill in the art would be inclined to minimize the height of the bending portion with respect to the height of the first rib, so as to not increase the foot print area of the current collector in the length direction, thereby minimizing the length of the battery. The height of either member (bending portion or first rib) is a result effective variable for the size of the battery in the length direction. A known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, MPEP 2144.05, II. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guen in view of Kim et al. (US 2011/0039152), hereinafter Kim.
Regarding Claim 3, Guen does not teach the reinforcement portion (rib 127) is a plurality of ribs. However, Kim teaches a guiding plate (72) includes a reinforcement portion comprising a plurality of ribs (i.e., anti-vibration members 80) arranged at intervals, see e.g., Fig. 4 which shows four ribs and paras. [0054]-[0057]. Kim teaches when the reinforcement portion is installed as a plurality of ribs (80) an impact is absorbed at a plurality of locations and thus durability against an impact and vibration is further improved, see e.g., para. [0058]. It would be obvious to one having ordinary skill in the art to include a plurality of ribs on the guiding plate of Guen, as suggested by Kim, to absorb impact at a plurality of locations, thereby securing/improving durability against an impact and vibration.
Regarding Claims 4 and 5, Guen does not teach one side of the rib adjacent the electrode assembly recesses inward (away from the electrode assembly) relative to the guiding plate, or one side of the reinforcement portion away from the electrode assembly protrudes outward relative to the guiding plate (away from the electrode assembly). However, Kim teaches a guiding plate (52) includes a reinforcement portion (i.e., anti-vibration member 60); one side (65) of the reinforcement portion (60) away from the electrode assembly (10) protrudes outward relative to the guiding plate (52) in order to stably support the electrode assembly 10 and terminal 21, see e.g., paras. [0047]-[0049]. It would be obvious to one having ordinary skill in the art one side of the reinforcement member portion away from the electrode assembly protrudes outward relative to the guiding plate (or one side of the rib adjacent the electrode assembly . 
   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guen and Kim in view of Moon (US 2013/0330593), hereinafter Moon.
Regarding Claim 6, the modification of Guen with Kim teaches the supporting plate (125) comprises a connection portion (125b) which connects to the tabs (117) and a bending portion (125a), the bending portion (125a) is connected with the guiding plate 122 and is bent into an arc shape, see e.g., Fig. 5. However, the supporting plate (125) extends toward the electrode assembly; this configuration fails to teach the tabs entirely folded along a surface of the bending portion (125a) to one side of the guiding plate away from the main body portion. The configuration of Guen forms a space (area 129) making possible for the tabs to inserted into said space for the connection of the tabs (117) to the supporting portion 125(b). However, this space (129), while useful for inserting tabs therein, creates a large footprint for current collector in the length direction. In contrast, Moon suggest a connection structure between a supporting plate (514, 515) and tabs (11) that minimizes the current collector footprint in the length direction, i.e., eliminating the space (129 of Guen), such that the size of the battery can be minimized. Specifically, Moon teaches a current collecting member (51) includes a guiding plate (513) and a supporting plate (514, 515) comprising a connecting portion (515) and a bending portion (514); however, the supporting plate (514, 515) extends away from the electrode assembly 10, wherein the connection portion 515 is directly connected to the guiding plate (513), see e.g., paras. [0064], suggesting the elimination 

Claims 1-3, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Moon (US 2013/0330593) in view of Dukjung et al. (US 2014/0315073), hereinafter Moon and Dukjung.
Regarding Claims 1 and 17, Moon teaches a battery module (101, 102, etc., see e.g., Figs. 1-4, and 7-8) comprising a plurality of battery units (10) arranged side by side along a width direction (y direction in figs. 4 and 7). A battery unit (10) comprises an electrode assembly (10), comprising a main body portion (i.e., “coated regions”, see e.g., para. [0048]) and tabs (i.e., uncoated regions, 11a, 12a) extending from ends of the main body portion along a length direction (see e.g., Fig. 7) of the electrode assembly (10); two electrode terminals (21, 22) arranged at a top of the electrode assembly (10); and two current collecting members (51, 52) electrically connecting the tabs (e.g., 11a, 12a) on the ends of the main body portion with the two electrode terminals (21, 22), respectively; wherein each current collecting member (51, 52) comprises a guiding plate (513; 523) and a supporting plate (514, 515; 524, 525), the guiding plate (513) is located on one end of the ends of the main body portion and 

    PNG
    media_image4.png
    1017
    908
    media_image4.png
    Greyscale

Regarding Claims 1-3, Moon teaches a hole 526 (see e.g., Fig. 5) on the guiding plate (513, 523). Moon does not detail the purpose of this hole, and further does not teach this hole is a rib extending in the height direction configured to reduce the deformation of the guiding plate towards the main body portion, or a plurality of ribs arranged at intervals. However, Dukjung teaches a hole 124, 224 on guiding plate 122 functions as a first resistance increasing unit on the current collector plate 120, 220. These resistance increasing units improve safety by suppressing abnormal heat generation of the electrode assemblies, see e.g., paras. [0066]-[0070]. It would be obvious to one having ordinary skill in the art the hole of Moon function as a resistance increasing unit to improve safety by suppressing abnormal heat generation of the electrode assembly. An alternative resistance increasing unit includes, instead of a hole, the rib structure shown in Fig. 6A-6B, wherein the resistance increasing unit 324 is formed on the guiding plate 122 and includes a rib (made by the block-S pattern shape) extending along a height direction. Dukjung teaches increasing the horizontal width of the second region 122b makes it difficult for the current to pass the second region 122b; accordingly, the magnitude of the short circuit current passing the second region 122b can be reduced or controlled to be at a constant level, see e.g., paras. [0071]-[0075]. It would be obvious to one having ordinary skill in the art to include a resistance increasing unit in the form of a rib (block-S pattern shape) to improve safety by suppressing abnormal heat generation of the electrode assemblies, and further it would be obvious to one having ordinary skill in the art to include the resistance unit in the form of additional ribs (i.e., extension of the block-S pattern shape) to reduce or control the magnitude of the short circuit current passing through region 122b. Incorporating the 
It is noted that “configured to reduce the deformation of the guiding plate towards the main body portion” is a property of the claimed reinforcement portion. Considering the reinforcement portion in the prior art is the same structure (i.e., rib) as that claimed, it necessarily has the same property. MPEP 2112.01, I. WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 15-16, Moon teaches the two current collecting members (51, 52) further comprises a clamping portion (labelled in annotated Fig. 3), and the clamping portion is arranged at a bottom of the guiding plate (513) and entirely protrudes toward one side away from the electrode assembly (10), see e.g., Fig. 3, wherein along the length direction, a surface of the clamping portion away from the guiding plate (513) is not higher than a surface of the tabs (11ab, 11ac) away from the guiding plate (513) after being folded back.

    PNG
    media_image5.png
    864
    389
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729